Case 2:19-cv-12736-NGE-APP ECF No. 53, PageID.2969 Filed 01/27/21 Page 1 of 9




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

 UNITED STATES OF AMERICA,                       )
                                                 )
 Plaintiff,                                      ) Civil Action No. 19-cv-12736
                                                 ) Hon. Nancy G. Edmunds
 v.                                              ) Mag. Judge Anthony P. Patti
                                                 )
                                                 )
 CITY OF TROY, MICHIGAN,                         )
                                                 )
 Defendant.                                      )

                   UNITED STATES’ REPLY IN SUPPORT OF ITS
                      MOTION FOR SUMMARY JUDGMENT

           Troy’s Response, ECF No. 48, does not establish any dispute of material fact.

Instead, it simply attempts to obscure clear RLUIPA violations. For the reasons

stated in its opening brief and below, the United States requests that the Court grant

its Motion for Summary Judgment in full.

      I.      The United States Has Standing to Pursue Its RLUIPA Claims

           Troy argues that the United States cannot assert its Substantial Burden or

Equal Terms claims because Adam Community Center (“Adam”) lacks a property

interest in 3635 Rochester Rd. (“the Property”). ECF No. 48, PageID.2520-2521.

Troy is wrong. RLUIPA broadly defines the property interest that a claimant must

have to assert that a land use regulation substantially burdens its religious exercise,

to include any “ownership, leasehold, easement, servitude, or other property interest

                                             1
Case 2:19-cv-12736-NGE-APP ECF No. 53, PageID.2970 Filed 01/27/21 Page 2 of 9




in the regulated land or a contract or option to acquire such an interest.” 42 U.S.C. §

2000cc-5(5). The attached exhibits, produced during discovery, demonstrate that

Adam has maintained an interest in the Property since April 2018, when it entered

into a purchase agreement. 1 Exhibit A - Purchase Agreement. After Troy’s variance

denial, Adam assigned its right to purchase to Haji Alliance, a corporate entity

owned by Adam members. Exhibit B – Assignment; ECF No. 45-19, PageID.1855,

Syed Decl. ¶ 26. Adam then secured and, as needed, renewed an option to lease the

Property from Haji Alliance. Exhibit C - Option Agreements; ECF No. 45-20,

PageID.1857-1858. While the nature of Adam’s property interest has changed over

the years as it has waited to operate a place of worship there, it is undisputed that it

has maintained the requisite interest in the Property at all relevant times. 2

      Moreover, the United States’ claims are not limited to the treatment of Adam;

it has alleged a facial violation based on the terms of Troy’s Zoning Ordinance

(“ZO”). RLUIPA gives the United States independent authority to bring claims and

favors broad construction of its provisions to allow for the maximum protection of

religious exercise. 42 U.S.C. §§ 2000cc-2(f), 2000cc-3(g). The United States can

therefore pursue its facial Equal Terms claim regardless of Adam’s property interest.


1
  Without basis in law or fact, Troy incorrectly implies that a corporate officer like
Dr. Amin cannot sign documents on Adam’s behalf. ECF No. 48, PageID.2521.
2
  This Court previously rejected Troy’s standing argument, holding that any legally
cognizable property interest is sufficient to establish standing. Adam Cmty. Ctr. v.
City of Troy, 381 F. Supp. 3d 887, 904 (E.D. Mich. 2019).

                                           2
Case 2:19-cv-12736-NGE-APP ECF No. 53, PageID.2971 Filed 01/27/21 Page 3 of 9




    II.      This Court Should Grant Summary Judgment to the United States
             on its Facial Equal Terms Claim
          Troy’s unequal treatment of places of worship in its ZO is not disputed. Troy

has unambiguously acknowledged that setback and parking standards 3 are “more

strict” and “more restrictive” for places of worship than nonreligious assemblies. See

ECF No. 46, PageID.2124; ECF No. 45, PageID.1279, ¶ 6. Likewise, Troy’s

Response acknowledges its unequal treatment of places of worship in its Community

Facilities (“CF”) district. ECF No. 48, PageID.2523.

          Troy has failed to point to any facts that justify singling out places of worship

for unequal treatment. Troy’s Response appears to conflate the legal standards for

Equal Terms and Substantial Burden claims. 4 Id. at PageID.2522. To establish an

Equal Terms violation, the United States need only identify nonreligious

comparator(s) that are similarly situated with respect to legitimate zoning criteria

and treated better than religious ones; once the United States has made that showing,

Troy may avoid summary judgment only if it rebuts each comparator with

specificity. Tree of Life Christian Schs. v. City of Upper Arlington, 905 F.3d 357,

368-71, 373 (6th Cir. 2018).

          Troy has not specifically rebutted any of the comparators identified by the



3
 “Setback and parking standards” have the same meaning as defined in ECF No. 45.
4
  Troy suggests that unequal treatment could be justified as the “least restrictive
regulation” or by a “compelling government interest.” Id. at PageID.2522.

                                              3
Case 2:19-cv-12736-NGE-APP ECF No. 53, PageID.2972 Filed 01/27/21 Page 4 of 9




United States – conference, meeting, and banquet facilities; funeral homes; fine and

performing art facilities; primary and secondary schools; restaurants; and theaters

and places of assembly. 5 While Troy advanced several purported zoning criteria –

traffic congestion, parking safety, and impacts on adjacent properties – it failed to

marshal any evidence to show that places of worship in Troy have uniquely negative

effects with respect to these criteria. 6 The general setback and parking standards in

each district are already designed to mitigate negative impacts from comparators on

neighboring properties and traffic, yet Troy holds places of worship to a more

restrictive standard. See ECF No. 45-2, PageID.1352, Savidant Tr. 167:12-22.

      The conclusory statements of Troy officials about their experience with

“significant negative impacts” caused by mega-churches cannot defeat summary

judgment. See ECF No. 48, PageID.2515; Alexander v. CareSource, 576 F.3d 551,

560 (6th Cir. 2009) (“Conclusory statements unadorned with supporting facts are

insufficient to establish a factual dispute that will defeat summary judgment.”). And


5
  Troy’s attacks on Alan Weinstein’s expert analysis are baseless. See ECF No. 48,
PageID.2514. Mr. Weinstein’s report sets forth his qualifications and clearly shows
his consideration of the “purpose” in § 1.03 of Troy’s ZO when analyzing similarly-
situated comparators. See ECF No. 45-12, PageID.1715-1716, 1736-1737. Further,
Troy does not identify any nuance of Michigan zoning law that would influence the
outcome of this case.
6
  As explained in the United States’ opening and response briefs, places of worship
and all comparators generate noise, light, and exhaust fumes in parking areas; have
concentrated periods of time when attendees arrive and leave; and can operate a
number of accessory uses. See ECF No. 45, PageID.1293-1296; ECF No. 50,
PageID.2891-2897.

                                          4
Case 2:19-cv-12736-NGE-APP ECF No. 53, PageID.2973 Filed 01/27/21 Page 5 of 9




in any event, the number and size of existing places of worship in Troy does not

justify discriminatory treatment of new places of worship seeking to establish

themselves there. See ECF No. 50, PageID.2900-2902.

      Moreover, local governments do not have, as Troy asserts, “discretion in

determining what constitutes equal treatment.” ECF No. 48, PageID.2526. Troy is

not entitled to disregard federal civil rights laws by divining congressional intent

that would grant it unfettered discretion. See United States v. City of Parma, 661

F.2d 562, 575 (6th Cir. 1981) (finding ordinance violated the Fair Housing Act and

the “general right of local communities to control land use by zoning ordinances and

regulations is not an issue in this case”); see also Moore v. City of E. Cleveland, 431

U.S. 494, 499-500 (1977) (holding that Euclid’s suggestion of local deference does

not require deference to intrusions on liberties protected by the Due Process Clause).

RLUIPA was enacted specifically to check abuses of such discretion. See 146 Cong.

Rec. 16698 (Joint Statement). The bottom line is that if Adam was a nonreligious

community center, Troy’s ZO would allow it to operate under general setback and

parking standards, but its religious exercise triggers stricter standards. That is the

very definition of an Equal Terms violation.

       Furthermore, Troy’s Response put forward no zoning criteria at all to support

its unequal treatment of places of worship in the CF district, which allows

nonreligious institutions as of right while requiring places of worship to obtain a



                                          5
Case 2:19-cv-12736-NGE-APP ECF No. 53, PageID.2974 Filed 01/27/21 Page 6 of 9




special use permit. Therefore, the United States is also entitled to summary judgment

on this prong of its facial Equal Terms claim. See Dorman v. Charter Twp. of

Clinton, No. 15-CV-12552, 2019 WL 3322352, at *3 (E.D. Mich. July 24, 2019).

   III.   This Court Should Grant Summary Judgment to the United States
          on its Substantial Burden Claim
      Troy’s Response indicates that it fundamentally misunderstands the United

States’ Substantial Burden claim, the law, and the relevant facts. Here again, Troy

applies an incorrect legal standard — claiming that coercion is required. See ECF

No. 48, PageID.2530; ECF No. 50, PageID.2907-2908. Troy also ignores its burden

under the appropriate standard, making no effort to rebut the United States’ prima

facie case by asserting a compelling interest or disputing that it had less restrictive

means. See 42 U.S.C. §§ 2000cc(a)(1), 2000cc-2(b); ECF No. 45, PageID.1302-

1306. And none of the arguments set forth by Troy refute the prima facie case that

Adam’s religious exercise was substantially burdened.

      Contrary to Troy’s assertions, the United States is not challenging its ZO

under the Substantial Burden framework, nor is it alleging a substantial burden

simply because there are no mosques in Troy. See ECF No. 48, PageID.2528-2529.

The ZBA’s variance denial imposed a substantial burden because it prevented Adam

from using the Property as a place of worship, and Adam has no other location where

all of its members can come together as one congregation to engage in the full range

of religious activities that are central to their faith. See ECF No. 45, PageID.1298-


                                          6
Case 2:19-cv-12736-NGE-APP ECF No. 53, PageID.2975 Filed 01/27/21 Page 7 of 9




1300. It is undisputed that Adam does not have access to another suitable property,

and Troy has not shown that any specific property is currently available or was

available at the time Adam applied for a variance. Troy’s argument that Adam could

renovate the Property, ECF No. 48, PageID.2532, relies on its Planning Director’s

unsupported statements, an unproduced “sketch,” and mischaracterizations of Dr.

Amin’s testimony. See ECF No. 50, PageID.2912-2914. Troy’s statement that it

allows places of worship in 97% of the city, ECF No. 48, PageID.2515, is fatally

misleading, and unrebutted evidence shows that the supposed alternatives are

unavailable, unsuitable, or would require additional zoning approval. Id.

      Troy’s suggestion that Adam members should abandon their congregation and

simply join another one only highlights the burden on Adam’s religious exercise.

See ECF No. 48, PageID.2531-2532. Attending another mosque is far more than an

“inconvenience” – it frustrates Adam’s religious exercise because of the proximity

required for five daily congregational prayers and the importance of worshiping with

their own community. ECF No. 50, PageID.2916; ECF No. 45, PageID.1283, ¶ 15.

      Troy also has not shown that Adam’s burden was self-imposed. See generally

ECF No. 48, PageID.2532-2534. The fact that Adam knew the Property did not

comply with ZO § 6.21 is not enough. If it were, then no variance applicant could

ever establish a substantial burden, a position unsupported by caselaw. See, e.g.,

DiLaura v. Twp. of Ann Arbor, 112 F. App’x 445 (6th Cir. 2004). Troy’s reliance on



                                         7
Case 2:19-cv-12736-NGE-APP ECF No. 53, PageID.2976 Filed 01/27/21 Page 8 of 9




Andon, LLC v. City of Newport News, 813 F.3d 510 (4th Cir. 2016) is misplaced;

unlike this case, in Andon, the city’s explicit statement that it would deny plaintiff’s

application undercut a reasonable expectation of success. See also ECF No. 50,

PageID.2909. Additionally, whether or not Adam’s use was nonconforming is

irrelevant to its expectation of success given the Property’s historical use as a large

restaurant that hosted banquets, as Adam did not propose a change in intensity of

use. See ECF No. 45, PageID.1284-1286, ¶¶ 19, 24.

      Accordingly, this Court should grant Summary Judgment to the United States

on both its Substantial Burden and facial Equal Terms claims.

                                           Respectfully submitted,


 /s/ Shannon M. Ackenhausen                /s/ Katherine A. Raimondo
 SUSAN K. DECLERCQ                         TIMOTHY J. MORAN
 (P60545)                                  Deputy Chief
 Assistant United States Attorney          ABIGAIL B. MARSHAK
 Chief, Civil Rights Unit                  (NY 5350053)
 SHANNON M. ACKENHAUSEN                    KATHERINE A. RAIMONDO
 (P83190)                                  (DC 985157)
 Assistant United States Attorney          Trial Attorneys
 United States Attorney’s Office           Housing and Civil Enforcement Section
 Eastern District of Michigan              Civil Rights Division
 211 W. Fort Street, Suite 2001            United States Department of Justice
 Detroit, Michigan 48226                   4 Constitution Square / 150 M Street NE
 Phone: (313) 226-9730                     Washington, DC 20530
 Facsimile: (313) 226-3271                 Phone: (202) 514-1968
 Shannon.Ackenhausen@usdoj.gov             Facsimile: (202) 514-1116
                                           Katherine.Raimondo@usdoj.gov
 Attorneys for the United States

 Dated: January 27, 2021

                                           8
Case 2:19-cv-12736-NGE-APP ECF No. 53, PageID.2977 Filed 01/27/21 Page 9 of 9




                         CERTIFICATION OF SERVICE

      I hereby certify that on January 27, 2021, I electronically filed the foregoing

paper with the Clerk of the Court using the CM/ECF system, which will send

notification of such filing to all counsel of record:



                                               /s/ Fatima Elzhenni
                                               Legal Assistant
                                               United States Attorney’s Office
                                               for the Eastern District of Michigan




                                           1
